98 F.3d 1336
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Herbert J. ROTHBERG, Defendant--Appellant.
No. 96-6004.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996Decided Oct. 3, 1996

Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, David G. Barger, Assistant United States Attorney, Alexandria, Virginia, for Appellee.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Herbert J. Rothberg seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2255 (1994) motion.  Specifically, Rothberg claims that the district court committed reversible error by dismissing the motion without the benefit of an evidentiary hearing.  See Rules Governing § 2255 Proceedings, Rule 8. A district court need not conduct such a hearing where the facts are not in dispute.   See, e.g., Foster v. Barbour, 613 F.2d 59, 60-61 (4th Cir.1980).  Rothberg has not identified any factual dispute that could have been resolved at a hearing and our review of the record reveals none.  The district court did not err in dismissing the motion without a hearing.  Accordingly, we deny a certificate of appealability and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED